Order entered July 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00496-CR

                         AQUILINO ABONZA MEDINA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 2
                                   Dallas County, Texas
                          Trial Court Cause No. MB10-31605-B

                                            ORDER
       The Court GRANTS appellant’s June 25, 2013 motion to substitute counsel. Bruce

Anton is substituted for Daniel C. Perez as appellant’s counsel of record.

       We DIRECT the Clerk to send all correspondence to Bruce Anton, Sorrels, Udashen &

Anton, 2311 Cedar Springs Road, Suite 250, Dallas, Texas 75201; telephone: (214) 468-8100;

facsimile: (214) 468-8104.


                                                      /s/   LANA MYERS
                                                            JUSTICE